Title: To James Madison from Benjamin Fry, 4 October 1818
From: Fry, Benjamin
To: Madison, James


Sir,
Newport Rhode Island 4th. October 1818
Unwilling as I am to trespass on your retirement, I am nevertheless constrained to solicit your friendly advice, and to ask your recurrence to the facts of my claim for property captured by a Vessel of the French Government in the month of December 1800 (after the Signing of the Convention with France, which provided for restitution[)].
Anticipating your desire to withdraw wholly from the concerns of others, and fearful that you will consider this application a domiciliary intrusion, I beg leave to offer it an appeal to your philanthropy.
It is to your letter (from the Department of State) of the Sixth of March 1805, that I wish to advert (a copy of which I have the honour herewith to annex). You were then pleased to say, that the claim “would be taken up on the ground of the Convention of September 1800, or such other as would be apposite.”
As nothing has ever been received for this claim, and feeling the strongest reluctance to a total abandonment of it, Will you Sir? be pleased to give me such information and advice as the case requires, to enable me to renew the pursuit of my property.
Having left my claim with all necessary papers in the hands of Mr. Skipwith at Paris, with the view that it should be embraced in the Convention for the purchase of Louisiana, I learned (with considerable surprise and disappointment) by letter from him, that the Vessel and property being Captured two months subsequent to the date of the Convention, the case could not be brought into the purview of the Louisiana purchase, whilst all captures anteriour to that date would be recognised.
Being very desirous that such other ground shall be assumed “as may be apposite” may I indulge the hope that you will be pleased to advise some mean, either by application to our own Government, or the renewal of my claim on the Government of France, or such other measures as in your judgement may be expedient, in doing which, and in communicating your full opinion to me, You will Sir, confer a favour ever to be gratefully remembered by Your Obedient Servant
Benjamin Fry
